OPINION
LIVERMORE, Presiding Judge.
Appellant was arrested on October 25, 1986, and indicted on January 14, 1987, with one count of driving under the influence of intoxicating liquor while his license was suspended, cancelled, revoked or refused, and one count of driving with a blood alcohol content of more than 0.10 percent while his license was suspended, cancelled, revoked or refused, both class 5 felonies. At the arraignment on January 22, counsel was appointed to represent appellant and a pretrial conference was set for February 24. At that conference, trial was set for April 2,1987, nine days beyond the 150-day time limit set by Ariz.R. Crim.P. 8.2(a), 17 A.R.S. The same day, prior to the conference, private counsel was substituted for the Public Defender’s Office.
Between February 24 and the trial date, appellant filed motions to remand for a *601new determination of probable cause and to compel disclosure. Both were heard on March 9 and later denied. On March 31, appellant filed motions to suppress which were heard the day of trial. The case was presented to the jury, which returned guilty verdicts on both counts. Appellant was sentenced to three years’ probation, including six months’ imprisonment with the Department of Corrections.
The dispositive issue on appeal concerns appellant’s claim that he was denied the right to a speedy trial under Ariz.R.Crim.P. 8.2(a). Citing Hinson v. Coulter, 150 Ariz. 306, 723 P.2d 655 (1986), appellant argues that the strict enforcement of the 150-day time limit mandated by the supreme court’s decision in that case requires reversal of his conviction and dismissal of the charges with prejudice.
The state concedes that Hinson applies and that this case was tried beyond the 150-day period. However, the state contends that the periods during which appellant’s motions for redetermination of probable cause and to suppress were pending should be excluded under Rule 8.4. Had the filing and consideration of these motions resulted in a continuance of the trial date beyond the 150-day limit, we would agree. This is not the case, however. Nor is it relevant that appellant may not have been prepared to go to trial within the 150-day period. See Shepherd v. Fahringer, 155 Ariz. 394, 746 P.2d 1324 (App. 1987), petition for review granted January 19, 1988.
The state also contends that the convictions should not be reversed because appellant can show no prejudice. Such a showing is not required under Hinson; prejudice is, in effect, presumed. See Shepherd v. Fahringer, supra. The state notes that appellant failed to raise this issue in the trial court. We have previously held that this omission constitutes a waiver of the issue. State v. Hanson, 138 Ariz. 296, 674 P.2d 850 (App.1983). We further rejected a claim of ineffective assistance of counsel because the record did not show either that a motion to dismiss would have been successful or that appellant was in any way prejudiced by counsel's error. In the present case, the prejudice resulting from counsel’s omission is plain: had counsel moved to dismiss, the trial court would have been required under Hinson to grant the motion.
Under the circumstances of this case and the supreme court’s holding in Hinson, we are compelled to reverse appellant’s convictions.
FERNANDEZ, J., concurs.